


Exhibit 10.7

 

EXECUTION VERSION

 

 

GUARANTEE AGREEMENT

 

made by

 

THE SUBSIDIARY GUARANTORS LISTED ON THE SIGNATURE PAGES HERETO

 

in favor of

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

Dated as of June 29, 2015

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.  DEFINED TERMS

1

1.1

Definitions

1

1.2

Other Definitional Provisions

2

SECTION 2.  GUARANTEE

2

2.1

Guarantee

2

2.2

Right of Contribution

3

2.3

No Subrogation

3

2.4

Amendments, etc. with respect to the Guaranteed Obligations

3

2.5

Guarantee Absolute and Unconditional

3

2.6

Reinstatement

4

2.7

Payments

5

2.8

Keepwell

5

SECTION 3.  REPRESENTATIONS AND WARRANTIES

5

3.1

Representations of each Guarantor

5

SECTION 4.  MISCELLANEOUS

6

4.1

Authority of Administrative Agent

6

4.2

Amendments in Writing; Other Guarantees

6

4.3

Notices

6

4.4

No Waiver by Course of Conduct; Cumulative Remedies

6

4.5

Enforcement Expenses; Indemnification

6

4.6

Successors and Assigns

7

4.7

Setoff

7

4.8

Counterparts

7

4.9

Severability

7

4.10

Section Headings

8

4.11

Integration

8

4.12

GOVERNING LAW

8

4.13

Submission To Jurisdiction; Waivers

8

4.14

Acknowledgements

8

4.15

Additional Guarantors

9

4.16

Releases

9

4.17

Confidentiality

9

4.18

WAIVER OF JURY TRIAL

10

 

i

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1

Notice Addresses

 

 

Annex 1

Assumption Agreement

 

ii

--------------------------------------------------------------------------------


 

GUARANTEE AGREEMENT

 

GUARANTEE AGREEMENT, dated as of June 29, 2015, made by each Material Domestic
Subsidiary of Gannett Co., Inc., a Delaware corporation (f/k/a Gannett
SpinCo, Inc.) (the “Borrower”), listed on the signature pages hereto (the
“Guarantors”), in favor of JPMORGAN CHASE BANK, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”) for the banks and other financial
institutions or entities (the “Lenders”) from time to time parties to the Credit
Agreement, dated as of June 29, 2015 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the Lenders, certain other parties and the Administrative
Agent and the other agents named therein.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrower and the Guarantors will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement.

 

NOW, THEREFORE, in consideration of the premises, each Guarantor hereby agrees
with the Administrative Agent, as follows:

 

SECTION 1.

 

DEFINED TERMS

 

1.1                               Definitions.  (a)  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

 

(b)                                 The following terms shall have the following
meanings:

 

“Agreement”:  this Guarantee Agreement, as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Guaranteed Obligations”: with respect to any Guarantor, the collective
reference to all Obligations; provided, that for purposes of determining any
Guaranteed Obligations of any Guarantor under the Loan Documents, the definition
of “Guaranteed Obligations” shall not create any guarantee by any Guarantor of
any Excluded Swap Obligations of such Guarantor.

 

“Guaranteed Parties”:  the Administrative Agent, the Lenders, the other Secured
Parties (as defined in the Security Agreement) and each other obligor to a
Guaranteed Obligation.

 

“Loan Documents”: the collective reference to the Credit Agreement, this
Agreement and any amendment, waiver, supplement or other modification to any of
the foregoing.

 

“Qualified Keepwell Provider”:  in respect of any Swap Obligation, each
Guarantor that, at all times during the Swap Guarantee Eligibility Period, has
total assets exceeding $10,000,000 or otherwise constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” with respect to such Swap Obligation at such time by
entering into a keepwell pursuant to section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

--------------------------------------------------------------------------------


 

“Swap Guarantee Eligibility Period”:  with respect to a guarantor and the
relevant Swap Obligation, the period from and including the date on which the
relevant guarantee (or grant of the relevant security interest, as applicable)
becomes effective with respect to such Swap Obligation until the date on which
such guarantee (or grant of the relevant security interest, if applicable) is no
longer in effect.  For the avoidance of doubt, the Swap Guarantee Eligibility
Period shall commence on the date of the execution of a Swap if the
corresponding guarantee (or grant of security interest, as applicable) is then
in effect, otherwise it shall commence on the date of execution and delivery of
the relevant guarantee (or grant of security interest, as applicable) unless the
guarantee (or relevant collateral agreement or pledge documentation, as
applicable) specifies a subsequent effective date.

 

1.2                               Other Definitional Provisions.  (a)  The words
“hereof,” “herein”, “hereto” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section and Schedule references are
to this Agreement unless otherwise specified.

 

(b)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

SECTION 2.

 

GUARANTEE

 

2.1                               Guarantee.  (a)  Each of the Guarantors
hereby, jointly and severally, absolutely, unconditionally and irrevocably,
guarantees, as primary obligor and not merely as surety, to the Administrative
Agent, for the ratable benefit of itself and the other Guaranteed Parties and
its and their respective successors, indorsees, transferees and assigns, the
prompt and complete payment and performance by the Borrower when due (whether at
the stated maturity, by acceleration or otherwise) of the Guaranteed Obligations
(other than, with respect to any Guarantor, any Excluded Swap Obligation of such
Guarantor).

 

(b)                                 Anything herein or in any other Loan
Document to the contrary notwithstanding, the maximum liability of each
Guarantor hereunder shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to fraudulent
conveyances or transfers or the insolvency of debtors (after giving effect to
the right of contribution established in Section 2.2).

 

(c)                                  Each Guarantor agrees that the Guaranteed
Obligations may at any time and from time to time exceed the amount of the
liability of such Guarantor hereunder without impairing the guarantee of such
Guarantor contained in this Section 2 or affecting the rights and remedies of
the Guaranteed Parties hereunder.

 

(d)                                 Subject to Section 4.16 hereof, the
guarantee contained in this Section 2 shall remain in full force and effect
until all the Guaranteed Obligations and the obligations of each Guarantor under
the guarantee contained in this Section 2 shall have been satisfied by payment
in full and the Commitments shall have been terminated.

 

(e)                                  No payment made by the Borrower, any of the
Guarantors, any other guarantor or any other Person, or received or collected by
any Guaranteed Party from the Borrower, any of the Guarantors, any other
guarantor or any other Person, by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Guaranteed Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any

 

2

--------------------------------------------------------------------------------


 

Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Guaranteed Obligations or
any payment received or collected from such Guarantor in respect of the
Guaranteed Obligations), remain liable for the Guaranteed Obligations up to the
maximum liability of such Guarantor hereunder until the Guaranteed Obligations
are paid in full and the Commitments are terminated.

 

2.2                               Right of Contribution.  Each Guarantor hereby
agrees that, to the extent that a Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Guarantor shall be
entitled to seek and receive contribution from and against any other Guarantor
hereunder which has not paid its proportionate share of such payment.  Each
Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 2.3.  The provisions of this Section 2.2 shall in no respect limit
the obligations and liabilities of any Guarantor to any Guaranteed Party, and
each Guarantor shall remain liable to such Guaranteed Party for the full amount
guaranteed by such Guarantor hereunder.

 

2.3                               No Subrogation.  Notwithstanding any payment
made by any Guarantor hereunder or any set-off or application of funds of any
Guarantor by any Guaranteed Party, no Guarantor shall be entitled to be
subrogated to any of the rights of any Guaranteed Party against the Borrower or
any other Guarantor or any collateral security or guarantee or right of offset
held by any Guaranteed Party for the payment of the Guaranteed Obligations, nor
shall any Guarantor seek or be entitled to seek any contribution or
reimbursement from the Borrower or any other Guarantor in respect of payments
made by such Guarantor hereunder, until the Guaranteed Obligations are paid in
full and the Commitments are terminated.  If any amount shall be paid to any
Guarantor on account of such subrogation rights at any time when all of the
Guaranteed Obligations shall not have been paid in full, such amount shall be
held by such Guarantor in trust for the Guaranteed Parties, segregated from
other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly indorsed by such Guarantor to the Administrative Agent,
if required), to be applied against the Guaranteed Obligations, whether matured
or unmatured, in such order as the Administrative Agent may determine.

 

2.4                               Amendments, etc. with respect to the
Guaranteed Obligations.  Each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, any demand for payment
of any of the Guaranteed Obligations made by any Guaranteed Party may be
rescinded by such Guaranteed Party and any of the Guaranteed Obligations
continued, and the Guaranteed Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by any Guaranteed Party, and the Credit Agreement and
the other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the Required Lenders or all
Lenders, as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by any
Guaranteed Party for the payment of the Guaranteed Obligations may be sold,
exchanged, waived, surrendered or released.

 

2.5                               Guarantee Absolute and Unconditional.  Each
Guarantor waives (to the extent not prohibited by applicable law) any and all
notice of the creation, renewal, extension or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by any Guaranteed Party upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this

 

3

--------------------------------------------------------------------------------


 

Section 2; and all dealings between the Borrower and any of the Guarantors, on
the one hand, and the Guaranteed Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2.  Each Guarantor waives (to the extent not
prohibited by applicable law) promptness, diligence, presentment, protest,
demand for payment and notice of default or nonpayment to or upon any of the
Borrower or any of the Guarantors with respect to the Guaranteed Obligations
(provided that the foregoing shall not be construed as a waiver by the Borrower
with respect to notice of default beyond the scope of the waiver provided by it
in Section 7.2(c) of the Credit Agreement).  Each Guarantor understands and
agrees that the guarantee of such Guarantor contained in this Section 2 shall be
construed as a continuing, absolute, unconditional and irrevocable guarantee of
payment (and not of collection) without regard to (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Guaranteed Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
any Guaranteed Party, (b) any defense, set-off or counterclaim (other than a
defense of payment) which may at any time be available to or be asserted by the
Borrower or any other Person against any Guaranteed Party, (c) any failure to
assert any claim or demand or to exercise or enforce any right or remedy against
the Borrower or any Guarantor or any other Person under the provisions of any
Loan Document or otherwise, (d) any change in the time, manner or place of
payment of, or in any other term of, all or any part of the Guaranteed
Obligations, or any other extension, compromise or renewal of any Guaranteed
Obligations, or any increase in any Guaranteed Obligations, (e) any reduction,
limitation, impairment or termination of any Guaranteed Obligations for any
reason, (f) any amendment to, rescission, waiver or other modification of, or
any consent to or departure from, any of the terms of any Loan Document, (g) any
addition, exchange or release of any collateral or any Guarantor or any other
Person that is a guarantor of the Guaranteed Obligations, or any surrender or
non-perfection of any collateral, or any amendment to or waiver or release of,
addition to, or consent to or departure from, any other guaranty held by and
Guaranteed Party securing any of the Guaranteed Obligations, or (h) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge or defense of a surety or guarantor or any other
obligor on any obligation of the Borrower for its Guaranteed Obligations, or of
such Guarantor under the guarantee contained in this Section 2, in bankruptcy or
in any other instance.  When making any demand hereunder or otherwise pursuing
its rights and remedies hereunder against any Guarantor, any Guaranteed Party
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Borrower, any
Guarantor or any other Person or against any collateral security or guarantee
for the Guaranteed Obligations or any right of offset with respect thereto, and
any failure by any Guaranteed Party to make any such demand, to pursue such
other rights or remedies or to collect any payments from the Borrower, any
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any Guarantor or any other Person or any such collateral security,
guarantee or right of offset, shall not relieve any Guarantor of any obligation
or liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of any Guaranteed
Party against any Guarantor.  For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

 

2.6                               Reinstatement.  The guarantee contained in
this Section 2 shall continue to be effective, or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any of the Guaranteed
Obligations is rescinded or must otherwise be restored or returned by any
Guaranteed Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

4

--------------------------------------------------------------------------------


 

2.7                               Payments.  Each Guarantor hereby guarantees
that payments hereunder will be paid to the Administrative Agent without
set-off, counterclaim or other defense, in each case in Dollars.

 

2.8                               Keepwell.  Each Qualified Keepwell Provider
hereby jointly and severally absolutely, unconditionally, and irrevocably
undertakes to provide such funds or other support as may be needed by each other
Loan Party for such Loan Party to qualify as an “eligible contract participant”
under the Commodity Exchange Act or any regulations promulgated thereunder at
any time during the Swap Guarantee Eligibility Period in respect of any Swap
Obligation (provided, however, that each Qualified Keepwell Provider shall only
be liable under this Section 2.8 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section 2.8,
or otherwise under any relevant guarantee, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of such Qualified Keepwell Provider under this
Section 2.8 shall remain in full force and effect until all Guaranteed
Obligations and the obligations of each Guarantor under Section 2 shall have
been paid in full and the Commitments shall have been terminated.  Each
Qualified Keepwell Provider intends that this Section 2.8 constitute, and this
Section 2.8 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

SECTION 3.

 

REPRESENTATIONS AND WARRANTIES

 

3.1                               Representations of each Guarantor.

 

(a)                                 Each Guarantor (i) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and (ii) except where the failure to do so would not, individually
or in the aggregate, result in a Material Adverse Effect, is duly qualified to
do business as a foreign corporation or other entity and in good standing in all
states in which it owns substantial properties or in which it conducts
substantial business and its activities make such qualifications necessary.

 

(b)                                 The execution and delivery of this Agreement
and the other Loan Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate or other company action on the part of each Guarantor; this
Agreement has been duly and validly executed and delivered by each Guarantor and
constitutes such Guarantor’s valid and legally binding agreement enforceable in
accordance with its terms; and the guarantees set forth in Section 2 constitute
valid and binding obligations of each Guarantor enforceable in accordance with
the terms of this Agreement, except as limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

(c)                                  The execution, delivery and performance of
the Loan Documents to which each Guarantor is a party will not violate any
Requirement of Law.

 

(d)                                 There are no actions, suits or proceedings
pending or, to the knowledge of each Guarantor, threatened against or affecting
it or any of its Subsidiaries in or before any court or foreign or domestic
governmental instrumentality, and no Guarantor nor any of their Subsidiaries is
in default in respect of any order of any such court or instrumentality which,
in such Guarantor’s opinion, are Material with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby.

 

5

--------------------------------------------------------------------------------


 

(e)                                  Neither the execution and delivery of this
Agreement, the consummation of the transactions contemplated herein, nor
compliance with the terms and provisions hereof will conflict with or result in
a breach of any of the provisions of any Guarantor’s certificate of
incorporation, by-laws or equivalent organizational or formation documents, in
each case as amended, or any agreement or instrument by which such Guarantor is
bound, or constitute a default thereunder, or result in the imposition of any
Lien not permitted under the Credit Agreement upon any of such Guarantor’s
property.

 

(f)                                   Since December 28, 2014, there has been no
development or event that has had or would have a Material Adverse Effect (as
defined under the Credit Agreement).

 

SECTION 4.

 

MISCELLANEOUS

 

4.1                               Authority of Administrative Agent.  Each
Guarantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
among the Guaranteed Parties, be governed by the Credit Agreement, and by such
other agreements with respect thereto as may exist from time to time among them,
but, as between the Administrative Agent and the Guarantors, the Administrative
Agent shall be conclusively presumed to be acting as agent for the Lenders with
full and valid authority so to act or refrain from acting, and no Guarantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

 

4.2                               Amendments in Writing; Other Guarantees.  None
of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in a writing signed by (i) each
Guarantor against whom enforcement of such waiver, amendment or supplement is
sought, (ii) the Borrower, to the extent such waiver, amendment or supplement
directly affects the obligations of the Borrower hereunder, and (iii) the
Administrative Agent (it being understood and agreed that the Administrative
Agent may, at its discretion, also seek the approval of the Required Lenders or
all Lenders); provided, however, that this Agreement may be amended by the
Borrower and the applicable Guarantors, and shall not require the consent of the
Required Lenders or the Administrative Agent, to (a) add any Guarantor pursuant
to Section 4.15 or (b) remove any Guarantor released from this Agreement
pursuant to Section 4.16(b).

 

4.3                               Notices.  All notices, requests and demands to
or upon the Administrative Agent or the Borrower hereunder shall be effected in
the manner provided for in Section 9.2 of the Credit Agreement; provided that
any such notice, request or demand to or upon any other Guarantor shall be
addressed to such Guarantor at its notice address set forth on Schedule 1 or at
such other address specified in writing to the Administrative Agent in
accordance with the Credit Agreement.

 

4.4                               No Waiver by Course of Conduct; Cumulative
Remedies.  No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Guaranteed Party, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

4.5                               Enforcement Expenses; Indemnification.  (a) 
Each Guarantor agrees to pay or reimburse the Guaranteed Parties for all costs
and expenses incurred in collecting against such Guarantor

 

6

--------------------------------------------------------------------------------


 

under the guarantee contained in Section 2 or otherwise enforcing or preserving
any rights under this Agreement and the other Loan Documents to which such
Guarantor is a party, including, without limitation, the fees and disbursements
of counsel (including the allocated fees and expenses of in-house counsel) to
each Guaranteed Party.

 

(b)                                 Each Guarantor agrees to pay, and to save
the Guaranteed Parties harmless from, any and all liabilities with respect to,
or resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable in connection with any of
the transactions contemplated by this Agreement.

 

(c)                                  Each Guarantor agrees to pay, and to save
the Guaranteed Parties harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement to the
extent the Borrower would be required to do so pursuant to Section 9.5 of the
Credit Agreement.

 

(d)                                 The agreements in this Section 4.5 and
Section 2.6 shall survive repayment of the Guaranteed Obligations and all other
amounts payable under the Credit Agreement and the other Loan Documents.

 

4.6                               Successors and Assigns.  This Agreement shall
be binding upon the successors and assigns of the Borrower and each Guarantor
and shall inure to the benefit of the Guaranteed Parties and their successors
and assigns; provided that neither the Borrower nor any Guarantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Administrative Agent.

 

4.7                               Setoff.  In addition to any rights and
remedies of the Guaranteed Parties provided by law, each Guaranteed Party shall
have the right, without prior notice to any Guarantor, any such notice being
expressly waived by the Guarantors to the extent permitted by applicable law,
upon any Guaranteed Obligations becoming due and payable by any Guarantor
(whether at the stated maturity, by acceleration or otherwise), to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Guaranteed Party to or for the credit or the account of any
Guarantor; provided that no amounts set off with respect to any Guarantor shall
be applied to any Excluded Swap Obligations of such Guarantor.  Each Guaranteed
Party agrees promptly to notify the Borrower, such Guarantor and the
Administrative Agent after any such setoff and application of the proceeds
thereof made by such Guaranteed Party; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

4.8                               Counterparts.  This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy or pdf), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  Delivery of
an executed signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
thereof. A set of the copies of this Agreement signed by all the parties shall
be lodged with the Borrower and the Administrative Agent.

 

4.9                               Severability.  Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such

 

7

--------------------------------------------------------------------------------

 

prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

4.10        Section Headings.  The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

4.11        Integration.  This Agreement and the other Loan Documents represent
the agreement of the Borrower, the Guarantors, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Borrower, any
Guarantor, the Administrative Agent or any Lender relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Loan Documents.

 

4.12        GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

4.13        Submission To Jurisdiction; Waivers.  The Borrower and each
Guarantor hereby irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York and appellate courts from any thereof;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Guarantor at
its address referred to in Section 4.3 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right of any party to
effect service of process in any other manner permitted by law or shall limit
the right of the Administrative Agent or any Lender to sue in any other
jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

4.14        Acknowledgements.   Each of the Borrower and each Guarantor hereby
acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement;

 

8

--------------------------------------------------------------------------------


 

(b)           no Guaranteed Party has any fiduciary relationship with or duty to
any Guarantor arising out of or in connection with this Agreement or the Credit
Agreement, and the relationship between the Guarantors, on the one hand, and the
Guaranteed Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Guaranteed Parties or among the Guarantors and the Guaranteed Parties.

 

4.15        Additional Guarantors.  Each Material Domestic Subsidiary of the
Borrower that is required to become a party to this Agreement pursuant to
Section 5.8 of the Credit Agreement shall become a Guarantor for all purposes of
this Agreement upon execution and delivery (including by telecopy or .pdf) by
such Material Domestic Subsidiary of an Assumption Agreement in the form of
Annex 1 hereto.

 

4.16        Releases.  (a)  At such time as the Loans and the other Obligations
shall have been paid in full and the Commitments have been terminated, this
Agreement and all obligations (other than those expressly stated to survive such
termination) of each Guaranteed Party and each Guarantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party.

 

(b)           In the event that any Guarantor ceases to be a Material Domestic
Subsidiary, whether by merger, consolidation, stock sale, asset sale,
liquidation or otherwise, such Guarantor shall, upon consummation of the
transaction causing such Guarantor to no longer be a Material Domestic
Subsidiary be released from this Guaranty automatically and without further
action and this Agreement shall, as to each such Guarantor or Guarantors,
terminate, and have no further force or effect; provided, that any such
transaction shall be in compliance with the terms of the Credit Agreement and
that immediately following such transaction, no Default shall be continuing;
provided further, that the Borrower shall promptly notify the Administrative
Agent of the release of such Guarantor under this Agreement.

 

4.17        Confidentiality.  Each of the Administrative Agent and each
Guaranteed Party agrees to keep confidential all non-public information provided
to it by any Guarantor pursuant to this Agreement; provided that nothing herein
shall prevent the Administrative Agent or any Guaranteed Party from disclosing
any such information (a) to the Administrative Agent, any other Lender or any
Lender Affiliate or other Guaranteed Party subject to this Section 4.17,
(b) subject to an agreement to comply with the provisions of this Section, to
any actual or prospective Transferee or any direct or indirect counterparty to
any hedge agreement (or any professional advisor to such counterparty), (c) to
its employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates, provided that such Persons to whom
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential, (d) upon the
request or demand of any Governmental Authority or in response to any order of
any court or other Governmental Authority, upon prior written notice to the
Borrower to the extent reasonably practicable and in accordance with applicable
law, (e) to the extent required by any Requirement of Law (other than as
provided in clause (d) above) or in connection with any litigation or similar
proceeding, provided that the Borrower and such Guarantor shall be promptly
notified, to the extent reasonably practicable and in accordance with applicable
law, prior to any such disclosure so that the Borrower or such Guarantor may
contest such disclosure or seek confidential treatment thereof, (f) that has
been publicly disclosed, (g) to any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender, or (h) in connection
with the exercise of any remedy under any of the Loan Documents.

 

9

--------------------------------------------------------------------------------


 

4.18        WAIVER OF JURY TRIAL.  THE BORROWER AND EACH GUARANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

[Remainder of page intentionally left blank.  Signature pages follow.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee Agreement
to be duly executed and delivered as of the date first above written.

 

 

 

GUARANTORS:

 

 

 

GANNETT SATELLITE INFORMATION NETWORK, LLC

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

THE COURIER-JOURNAL, INC.

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

PHOENIX NEWSPAPERS, INC.

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

GANNETT GP MEDIA, INC.

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

GANNETT RIVER STATES PUBLISHING CORPORATION

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

GANNETT PUBLISHING SERVICES, LLC

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

--------------------------------------------------------------------------------


 

 

GANNETT MHC MEDIA, INC.

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

DEMOCRAT AND CHRONICLE LLC

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

DES MOINES REGISTER AND TRIBUNE COMPANY

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

THE SUN COMPANY OF SAN BERNARDINO, CALIFORNIA LLC

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

FEDERATED PUBLICATIONS, INC.

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

X.COM, INC.

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

USA TODAY SPORTS MEDIA GROUP, LLC

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

--------------------------------------------------------------------------------


 

 

SCHEDULE STAR LLC

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

ACTION ADVERTISING, INC.

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

GNSS LLC

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

GCOE, LLC

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Timothy D. Lee

 

Name:

Timothy D. Lee

 

Title:

Vice President

 

--------------------------------------------------------------------------------

 

Schedule 1

 

NOTICE ADDRESSES OF GUARANTORS

 

GUARANTOR

NOTICE ADDRESS

 

Gannett Co., Inc.

 

7950 Jones Branch Drive

 

McLean, VA 22107

 

Telephone: 703-854-6000

 

Telecopy: 703-854-2031

 

Attention: Senior Vice President & Treasurer

 

--------------------------------------------------------------------------------


 

Annex 1 to
Guarantee Agreement

 

ASSUMPTION AGREEMENT, dated as of                 , 20   (the “Assumption
Agreement”), made by                                (the “Additional
Guarantor”), in favor of JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) for the banks and other financial
institutions or entities (the “Lenders”) from time to time parties to the Credit
Agreement, dated as of June 29, 2015 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Gannett Co., Inc. (f/k/a Gannett SpinCo, Inc.) (the “Borrower”), the
lenders parties thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
Administrative Agent and the agents named therein. All capitalized terms not
defined herein shall have the meaning ascribed to them in the Guarantee
Agreement.

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent have entered
into the Credit Agreement;

 

WHEREAS, in connection with the Credit Agreement, certain Material Domestic
Subsidiaries of the Borrower (in each case as applicable, other than the
Additional Guarantor) have entered into the Guarantee Agreement, dated as of
June 29, 2015 (as amended, supplemented or otherwise modified from time to time,
the “Guarantee Agreement”), in favor of the Administrative Agent;

 

WHEREAS, the Borrower desires that, the Additional Guarantor to become a party
to the Guarantee Agreement; and

 

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee Agreement.

 

NOW, THEREFORE, IT IS AGREED:

 

1.  Guarantee Agreement.  By executing and delivering this Assumption Agreement,
the Additional Guarantor, as provided in Section 4.15 of the Guarantee
Agreement, hereby becomes a party to the Guarantee Agreement as a Guarantor
thereunder with the same force and effect as if originally named therein as a
Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Guarantor thereunder. 
The information set forth in Annex 1-A hereto is hereby added to the information
set forth in Schedule 1 to the Guarantee Agreement.

 

2.  Governing Law.  THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[Remainder of page intentionally left blank.  Signature pages follow.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GUARANTOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

Annex 1-A

 

NOTICE ADDRESS OF ADDITIONAL GUARANTOR

 

GUARANTOR

NOTICE ADDRESS

 

--------------------------------------------------------------------------------
